  4:20-cv-03025-RGK-PRSE Doc # 11 Filed: 10/20/20 Page 1 of 2 - Page ID # 47




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MANUEL A. CABALLERO-ZUNIGA,

                    Plaintiff,                             4:20CV3025

       vs.

SARPY COUNTY DISTRICT COURT,                            MEMORANDUM
STEFANIE MARTINEZ, Honorable;                            AND ORDER
SCOTT EARL, County Attorney; and
LEE POLIKOV, District Attorney,

                    Defendants.


      On October 6, 2020, the court granted Plaintiff 30 days within which to file
an amended complaint. (Filing 9.) Plaintiff has filed a motion (Filing 10) to extend
that deadline to six months due to restricted library access at his institution caused
by the current COVID-19 pandemic. Attached to Plaintiff’s motion is a letter from
the Nebraska State Penitentiary (“NSP”) warden indicating that the NSP law library
has been inaccessible to inmates since August 29, 2020, and only photocopy and
check-out services became available to inmates on September 8, 2020.

      In light of the fact that the NSP library is not completely inaccessible to
inmates because of check-out and photocopy services, Plaintiff’s motion shall be
granted in part.

      IT IS ORDERED:

      1.      Plaintiff’s Motion for Time Extension to file an amended complaint
(Filing 10) is granted in part;
  4:20-cv-03025-RGK-PRSE Doc # 11 Filed: 10/20/20 Page 2 of 2 - Page ID # 48




       2.     Plaintiff shall file his amended complaint on or before December 21,
2020, in the absence of which this matter may be dismissed without prejudice for
failure to prosecute this matter; and

    3.   The Clerk of the Court is directed to set the following pro se case
management deadline: December 21, 2020—amended complaint due.

      DATED this 20th day of October, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        2
